Opinion by
Lewis, Chief Justice.
This was an action brought by the plaintiff in error in the District court of the First Judicial District of Washington Territory, to recover damages for certain injuries to plaintiff’s person, caused as was alleged, by the negligence of the defendant.
The cause was tried by a jury who rendered a verdict for the plaintiff; the defendant moved for a new trial, which, after argument on the motion, was granted by the court.
The granting of said new trial was conceived by the plaintiff to be error, and he seeks to have the error corrected by this court under the provisions of the third subdivision of the 11th Section of the laws.of the Territory of Washington, approved November 12, 1875.
The defendant now moves this court to dismiss the writ of error, in this case, on the ground that the transcript in the case does not show that there was any judgment rendered in the court below.
By the section No. 186 of the revised statutes of the United States — title “The Territories,” it is enacted that “ Writs of error, bills of exceptions, and appeals shall be allowed in all cases from the final decision of the District courts to the Supreme courts of all the territories respectively, under such regulations as may be prescribed by law.”
This is the law paramount, to which the statutes of the Territory must yield.
There has been no final decision of this cause in the District court. It is still pending therein, and the motion to dismiss must therefore be granted.